DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-9, 11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “the low Young modulus material has a value of the Young modulus below 3 GPa, in particular below 1 GPa”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the Examiner does not know which one of the 3 GPa and 1GPa is the limitation.
For continuing examination, the Examiner considers the limitation is “below 3GPa”.
Regarding claim 5, similarly to claim 3 above, the Examiner considers the limitation is “above 3 GPa”.
claim 8, similarly to claim 3 above, the Examiner considers the shrinkage value of less than 1%.
Regarding claim 9, similarly to claim 3 above, the Examiner considers the higher curing shrinkage value than 1%.
Regarding claim 11, similarly to claim 3 above, the Examiner considers the limitation is “at least 1W/mk”.
Regarding claim 17, similarly to claim 3 above, the Examiner considers the limitation is “at least 30%”.
Regarding claim 18, the claim is depend on claim 8 and is therefore rejected by the same reason as discussed in claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0219711 (hereafter Lee).
claim 1, Lee, at least as shown in figures 2-3, discloses a component carrier, comprising:
a stack comprising at least one electrically conductive layer structure (102), a first electrically insulating layer structure (150-250) and a second electrically insulating layer structure (101);
wherein the first electrically insulating layer structure is made of a material which has first physical properties (modulus of 10GPa or less);
wherein the second electrically insulating layer structure (101) is made of another material which has second physical properties (10 times that of 150-250; par.99) differing from the first physical properties;
wherein the first electrically insulating layer structure and the second electrically insulating layer structure are at least partially in direct physical contact with each other.
Regarding claim 2, Lee discloses the component carrier according to claim 1, wherein one, in particular exactly one, of the first electrically insulating layer structure (150-250) is made of a low Young modulus material (about 10GPa or less; par.99).
Regarding claim 3, Lee discloses the component carrier according to claim 2, wherein the low Young modulus material can have a value of the Young modulus can be below 3 GPa (10 GPa or less; par.99).
	Regarding claim 4, Lee discloses the component carrier according to claim 1, wherein one, in particular exactly one, of the second electrically insulating layer structure (101) is made of a high Young modulus material (par.99).
claim 5, Lee discloses the component carrier according to claim 4, wherein the high Young modulus material can have a value of the Young modulus above 8 GPa.
Regarding claim 12, Lee discloses the component carrier according to claim 1,
comprising at least one of the following features:
	comprising a component (300) embedded in the stack.
	Regarding claim 13, Lee discloses the component carrier according to claim 12, comprising at least one of the following features:
	wherein the component is selected from a group consisting of an electronic component.
	Regarding claim 16, Lee discloses the component carrier according to claim 1, comprising at least one of the following features:
	the component carrier is configured as rigid component carrier (considering so, since core 101 is stiff).
	Regarding claim 19, Lee discloses the component carrier according to claim 1, comprising at least one of the following features:
	wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper.
Regarding claim 20, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 6, Lee discloses the component carrier according to claim 1, except wherein one, in particular exactly one, of the first electrically insulating layer structure (150-250) is made of a low loss material having low loss for high frequencies.
Low-loss materials for high frequency applications are old and well known in the art. It is also noted that the first electrically insulating layer structure surrounds the electronic component (300) and the circuit patterns of the carrier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first electrically insulating layer structure is made of a low loss material having low loss for high frequencies in order to apply the printed circuit board of Lee in applications where high frequency are required,   In re Leshin, 125 USPQ 416.
Regarding claim 7, Lee discloses the component carrier according to claim 6, except wherein the low loss material has a loss factor of not more than 0.004 at a frequency of 1 GHz.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the low loss material has a loss factor of not more than 0.004 at a frequency of 1 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 8, Lee discloses the component carrier according to claim 1, wherein one, in particular exactly one, of the second electrically insulating layer structure (101) is inherently made of a low shrinkage material (it is rigid with Young’s modulus of 10 times more than 150-250), except having a curing shrinkage value of less than 1%.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the second electrically insulating layer structure is made of a low shrinkage material having a curing shrinkage value of less than 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 9, Lee discloses the component carrier according to claim 8, comprising at least one of the following features: wherein the low shrinkage material (core 101) is a high Young modulus material.
Regarding claims 10-11, Lee discloses the component carrier according to claim 1, except wherein one, in particular exactly one, of the first electrically insulating layer structure (150-250) is made of a highly thermally conductive material (note:  150-250 are surrounding the component 300); and wherein the highly thermally conductive material has a thermal conductivity of at least 1 W/mK.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first electrically insulating layer structure (150-250) is made of a highly thermally conductive material (claim 10); and wherein the highly thermally conductive material has a thermal conductivity of at least 1 W/mK (claim 11) in order to draw heat away from the electronic component (300), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 17, Lee discloses the component carrier according to claim 12, except wherein a ratio between a length of the embedded component and a length of the component carrier is at least 30%.

Regarding claim 18, the limitations regarding the method of measuring the shrinkage value of the insulating layer is a process limitation in a product claim and is treated in accordance with MPEP 2113.  Therefore, this limitation has not been given patentable weight.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim and in claims 1, 12 and 13, a combination of limitations that the second electrically insulating layer structure has a shell at least partially surrounding the component.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847